DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32,33,45,52 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li et al. (US Application 2014/0023045, hereinafter Li).
Regarding claims 32, 45, 51, Li discloses a user equipment, and an apparatus (item 1010 Figs. 1-6) comprising:
 at least one processor(inherent feature of UE 10101); and 
at least one memory (inherent feature of UE 10101) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor([0114], which recites the present invention relates to a computer readable medium storing program code for, when executed, causing a computer to perform the method of the present invention. In another aspect, the present invention relates to a computer software comprising program code for, when executed, causing a computer to perform the method of the present invention), cause the user equipment at least to:
 receive a list of prepared candidate cells from a source cell([0043]-[0046], which recites preparing a handover list of handover cells on the basis of the feedback information, wherein the target cell is the main entry of the handover list and the re-establishment cell is the auxiliary entry of the handover list; and  transmitting the handover list of handover cells from the source base station to the user equipment for updating the user equipment.); and transmit the list of prepared candidate cells to a target cell after or during a handover from the source cell to the target cell([0043]-[0046], which recites transmit the list to a target cell).  
Regarding claim 33, Li discloses the user equipment of claim 32 ,wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: receive a reject, accept, or modify message from a network node in the target cell after the handover relating to the list of prepared candidate cells associated with the user equipment([0017]-[0019],[0031],[00149]-[0153]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-44, 45-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Grob-Lipski (US Application 2012/0196602, hereinafter Grob-Lipski) .
Regarding claim 34, Li discloses the user equipment of claim 33 as addressed above, except wherein the rejection message includes instructions for removal of at least one handover condition for a conditional handover.  
However, Grob-Lipski teaches wherein the rejection message includes instructions for removal of at least one handover condition for a conditional handover (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the rejection message includes instructions for removal of at least one handover condition for a conditional handover as 
		Regarding claim 35, Li discloses the user equipment of claim 33 as addressed above, except wherein the at least one handover condition comprises a measured signal of the target cell or another neighboring cell being more powerful than another measured signal of the source cell by a preconfigured factor.  
However, Grob-Lipski teaches wherein the at least one handover condition comprises a measured signal of the target cell or another neighboring cell being more powerful than another measured signal of the source cell by a preconfigured factor (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one handover condition comprises a measured signal of the target cell or another neighboring cell being more powerful than another measured signal of the source cell by a preconfigured factor as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 36, Li discloses the user equipment of claim 33 as addressed above, except wherein the user equipment receives the accept message from the network node, the user equipment continues using the list of prepared candidate cell and/or 3Docket No. NC102513-US-PCT Customer No. 73658 when the user equipment receives the modify message from the network node, the user equipment modifies the list of prepared candidate cells based on the received 
However, Grob-Lipski teaches wherein the user equipment receives the accept message from the network node, the user equipment continues using the list of prepared candidate cell and/or 3Docket No. NC102513-US-PCT Customer No. 73658 when the user equipment receives the modify message from the network node, the user equipment modifies the list of prepared candidate cells based on the received modify message by at least one of removing or adding a cell to the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least the user equipment receives the accept message from the network node, the user equipment continues using the list of prepared candidate cell and/or 3Docket No. NC102513-US-PCT Customer No. 73658 when the user equipment receives the modify message from the network node, the user equipment modifies the list of prepared candidate cells based on the received modify message by at least one of removing or adding a cell to the list of prepared candidate cells as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 37, Li discloses the user equipment of claim 33 as addressed above, except wherein one of the accept, reject, or modify message includes instructions for modification of at least one handover condition for autonomous handover.  
 (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one of the accept, reject, or modify message includes instructions for modification of at least one handover condition for autonomous handover as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 38, Li discloses the user equipment of claim 33 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: deconfigure, keep, or modify the list of prepared candidate cells depending on the received message from the network node.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: deconfigure, keep, or modify the list of prepared candidate cells depending on the received message from the network node (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one memory and the computer program code are further configured to, with the at least one processor, cause 
Regarding claim 39, Li discloses the user equipment of claim 33 as addressed above, except wherein when the user equipment receives the rejection message from the network node, the user equipment deconfigures one or more cells from the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein when the user equipment receives the rejection message from the network node, the user equipment deconfigures one or more cells from the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as when the user equipment receives the rejection message from the network node, the user equipment deconfigures one or more cells from the list of prepared candidate cells as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 40, Li discloses the user equipment of claim 32 as addressed above, except wherein the handover of the user equipment is triggered upon reception of a network handover command from the source cell and/or upon meeting a network configured condition in case of autonomous handover.  
 (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the handover of the user equipment is triggered upon reception of a network handover command from the source cell and/or upon meeting a network configured condition in case of autonomous handover as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 41, Li discloses the user equipment of claim 32 as addressed above, except wherein the transmission of the list of prepared candidate cells is included as a part of handover signaling.  
However, Grob-Lipski teaches wherein the transmission of the list of prepared candidate cells is included as a part of handover signaling (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the transmission of the list of prepared candidate cells is included as a part of handover signaling as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 42, Li discloses the user equipment of claim 32 as addressed above, except wherein the list of prepared candidate cells includes at least one of cell identification, user equipment identity for the candidate, or latest measurements associated with the candidate cell.  
However, Grob-Lipski teaches wherein the list of prepared candidate cells includes at least one of cell identification, user equipment identity for the candidate, or latest measurements associated with the candidate cell (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the list of prepared candidate cells includes at least one of cell identification, user equipment identity for the candidate, or latest measurements associated with the candidate cell as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 43, Li discloses the user equipment of claim 32 as addressed above, except wherein the list of prepared candidate cells is transmitted in a dedicated radio resource control message or a radio resource control reconfiguration complete message.  
However, Grob-Lipski teaches wherein the list of prepared candidate cells is transmitted in a dedicated radio resource control message or a radio resource control reconfiguration complete message (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with 
Regarding claim 44, Li discloses the user equipment of claim 32 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: receive a message from the source cell, wherein the message indicates to the user equipment that the source cell is to be added to the list of prepared candidate cells; and add the source cell to the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: receive a message from the source cell, wherein the message indicates to the user equipment that the source cell is to be added to the list of prepared candidate cells; and add the source cell to the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one memory and the computer program code are further configured to, with the at least one processor, cause the user equipment at least to: receive a message from the source cell, wherein the message indicates to the user equipment that the source cell is to be added to the list of prepared candidate cells; and add the source cell to the list of prepared candidate cells 
Regarding claim 46, Li discloses the user equipment of claim 45 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to determine whether to deconfigure, keep, or modify the list of prepared candidate cells; and transmit a reject, accept, or modify message to the user equipment, wherein the message includes instructions based on the determined deconfigure, keep, or modify of the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to determine whether to deconfigure, keep, or modify the list of prepared candidate cells; and transmit a reject, accept, or modify message to the user equipment, wherein the message includes instructions based on the determined deconfigure, keep, or modify of the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to determine whether to deconfigure, keep, or modify the list of prepared candidate cells; and transmit a reject, accept, or modify message to the user equipment, wherein the message includes instructions based on the determined 
Regarding claim 47, Li discloses the user equipment of claim 46 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to 5Docket No. NC102513-US-PCT Customer No. 73658 send to the source cell an indication that the target cell has instructed the user equipment to deconfigure or modify the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to 5Docket No. NC102513-US-PCT Customer No. 73658 send to the source cell an indication that the target cell has instructed the user equipment to deconfigure or modify the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to 5Docket No. NC102513-US-PCT Customer No. 73658 send to the source cell an indication that the target cell has instructed the user equipment to deconfigure or modify the list of prepared candidate cells as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 48, Li discloses the user equipment of claim 47 as addressed above, except wherein the indication includes an identification of the user equipment.  
However, Grob-Lipski teaches wherein the indication includes an identification of the user equipment (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the indication includes an identification of the user equipment as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.
Regarding claim 49, Li discloses the user equipment of claim 46 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to send to one or more candidate cells in the prepared candidate cell list an indication that the target cell has instructed the user equipment to remove or modify the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to send to one or more candidate cells in the prepared candidate cell list an indication that the target cell has instructed the user equipment to remove or modify the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one memory and the 
Regarding claim 50, Li discloses the user equipment of claim 46 as addressed above, except wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to transmit a request from the network node in the target cell to the source cell, wherein the request includes an instruction for the source cell to transmit the list of prepared candidate cells.  
However, Grob-Lipski teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to transmit a request from the network node in the target cell to the source cell, wherein the request includes an instruction for the source cell to transmit the list of prepared candidate cells (abstract, [0004]-[0012]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Grob-Lipski with the teaching of Li by using the above features such as the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to transmit a request from the network node in the target cell to the source cell, wherein the request includes an instruction for the source cell to transmit the list of prepared candidate cells as taught by Grob-Lipski for the purpose of managing handover in a wireless communication network.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461